
	

113 HR 4567 IH: To amend the Internal Revenue Code of 1986 to broaden the special rules for certain governmental plans under section 105(j) to include plans established by political subdivisions.
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4567
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Reichert (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to broaden the special rules for certain governmental
			 plans under section 105(j) to include plans established by political
			 subdivisions.
	
	
		1.Expansion of application of special rules for certain governmental plans to include plans
			 established by political subdivisions
			(a)In generalSection 105(j)(2) of the Internal Revenue Code of 1986 is amended—
				(1)by inserting or established by or on behalf of a State or political subdivision thereof after public retirement system, and
				(2)by inserting or 501(c)(9) after section 115 in subparagraph (B) thereof.
				(b)Effective dateThe amendments made by this section shall apply to payments after the date of the enactment of this
			 Act.
			
